Case 2:18-cv-01582-CKJ Document 40-21 Filed 11/27/19 Page 1 of 6




           EXHIBIT U
       Case 2:18-cv-01582-CKJ Document 40-21 Filed 11/27/19 Page 2 of 6

David Tirschwell, MD.                                       November 4, 2019

                                                                      Page 1
                 IN THE UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF WASHINGTON
                                 AT SEATTLE
      _____________________________________________________
      MARTHILDE BRZYCKI,              )
                 Plaintiff,           )
         vs.                          ) No. 2:18-cv-01582-MJP
      HARBORVIEW MEDICAL CENTER )
      and UNIVERSITY OF               )
      WASHINGTON,                     )
                 Defendants.          )
      _____________________________________________________


                   DEPOSITION UPON ORAL EXAMINATION
                                      OF
                          DAVID TIRSCHWELL, MD
       _____________________________________________________
                                 9:31 a.m.
                               November 4, 2019
                               705 Second Ave
                            Seattle, Washington




      REPORTED BY: Margaret Walkky, CCR, RPR, RMR, CRR
      Court Reporter, License No. 2540


                   SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com        206.622.6661 * 800.657.1110 FAX: 206.622.6236
       Case 2:18-cv-01582-CKJ Document 40-21 Filed 11/27/19 Page 3 of 6

David Tirschwell, MD.                                       November 4, 2019

                                                                      Page 2
  1
  2                      A P P E A R A N C E S
  3
  4   FOR PLAINTIFF:             CHRISTIE J. FIX
  5                              Frank Freed Subit & Thomas
  6                              705 Second Ave, Ste 1200
  7                              Seattle, Washington 98104
  8                              206-682-6711
  9                              cfix@frankfreed.com
 10
 11   FOR DEFENDANTS:            SETH J. BERNTSEN
 12                              Foster Garvey
 13                              1111 Third Ave, Ste 3400
 14                              Seattle, Washington 98101
 15                              206-447-4400
 16                              seth.berntsen@foster.com
 17
 18   ALSO PRESENT:              William Goodman,
 19                                   UW Claim Services
 20
 21
 22
 23
 24
 25


                  SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com       206.622.6661 * 800.657.1110 FAX: 206.622.6236
       Case 2:18-cv-01582-CKJ Document 40-21 Filed 11/27/19 Page 4 of 6

David Tirschwell, MD.                                       November 4, 2019

                                                                     Page 68
  1                     MS. FIX:    I knew he was going to object
  2   to that one.     Let me back up.
  3               Q.    So when Mattie was on leave, the
  4   neurology ARNPs were covering her clinic, correct?
  5               A.    They were trying to.
  6               Q.    Okay.    That was Anna Krumpe, Lynne
  7   Smith and Marylou Willis?
  8               A.    Those were three nurse-practitioners,
  9   but again, I don't remember the timing of it all.
 10               Q.    Okay.
 11               A.    It seems reasonable that it was them.
 12               Q.    Who do those neurology ARNPs report to?
 13               A.    Oh, I don't know.       For what?
 14               Q.    Who was their manager?
 15               A.    I don't know.      I'm sure it wasn't me,
 16   though.
 17               Q.    Fair enough.
 18                     So the schedule on the last two pages
 19   of Exhibit-97 had Mattie seeing six patients on
 20   Tuesdays, and Mattie asks in her email to see three
 21   to four patients on Tuesdays.         Can you think of any
 22   reason why the neurology ARNPs couldn't have covered
 23   the remaining two or three patients on Tuesdays?
 24               A.    Yes.
 25               Q.    And what's that?


                  SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com       206.622.6661 * 800.657.1110 FAX: 206.622.6236
       Case 2:18-cv-01582-CKJ Document 40-21 Filed 11/27/19 Page 5 of 6

David Tirschwell, MD.                                       November 4, 2019

                                                                      Page 69
  1               A.    They had full-time jobs outside of
  2   attending Stroke Clinic, and in fact, had to put
  3   their normal duties to some degree aside to cover the
  4   Stroke Clinic.
  5               Q.    But they covered the Stroke Clinic
  6   while Mattie was on leave before June 30, 2017,
  7   correct?
  8               A.    As best they could.       It was a
  9   tremendous struggle.
 10               Q.    And they covered the Stroke Clinic when
 11   Mattie went back on leave later in July 2017; is that
 12   correct?
 13               A.    You know, I don't recall.         I do recall
 14   that every time that Mattie was on leave, it was a
 15   tremendous struggle to cover all of those follow-up
 16   visits.
 17               Q.    But they were covered, correct?
 18               A.    I don't recall how well.         It depends
 19   what you mean by "covered."
 20               Q.    The patients were seen?
 21               A.    Patients that came to clinic were seen.
 22   Whether that was an adequate amount or not, or
 23   whether it was full coverage, I don't recall.
 24               Q.    Okay.    Were you aware that Mattie had
 25   filed a complaint of harassment against Tricia Roland


                  SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com       206.622.6661 * 800.657.1110 FAX: 206.622.6236
       Case 2:18-cv-01582-CKJ Document 40-21 Filed 11/27/19 Page 6 of 6

David Tirschwell, MD.                                       November 4, 2019

                                                                     Page 81
  1                  C E R T I F I C A T E
  2
  3   STATE OF WASHINGTON         )ss.
  4   COUNTY OF KING              )
  5
  6
  7   I, Margaret Walkky, the undersigned Registered Merit
      Reporter and an officer of the Court for the State of
  8   Washington, hereby certify that the foregoing
      deposition upon oral examination of DAVID TIRSCHWELL,
  9   MD was taken before me on November 4, 2019 and
      transcribed under my direction;
 10
      That the witness was duly sworn by me pursuant to RCW
 11   5.28.010 to testify truthfully; that the transcript
      of the deposition is a full, true, and correct
 12   transcript to the best of my ability; that I am
      neither attorney for, nor a relative or employee of,
 13   any of the parties to the action or any attorney or
      counsel employed by the parties hereto, nor
 14   financially interested in its outcome;
 15   I further certify that in accordance with CR 30(e),
      the witness was given the opportunity to examine,
 16   read, and sign the deposition, within 30 days, upon
      its completion and submission, unless waiver of
 17   signature was indicated in the record.
 18   IN WITNESS WHEREOF, I have hereunto set my hand and
      seal this date: November 11, 2019.
 19
 20
 21
 22              .............................
                 Margaret Walkky, Registered Merit Reporter
 23              Certified Court Reporter No. 2540 License
                 expires July 18, 2020
 24
 25


                   SEATTLE DEPOSITION REPORTERS, LLC
www.seadep.com        206.622.6661 * 800.657.1110 FAX: 206.622.6236
